IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DONNA NAGRABSKI,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0451

BEVERLY WILSON, FRED
WILSON,  AND RICHARD
NAGRABSKI,

      Appellees.


_____________________________/

Opinion filed July 9, 2015.

An appeal from the Circuit Court for Walton County.
W. Howard LaPorte, Judge.

William J. Ritchie of Pleat, Perry & Ritchie, P.A., Destin, for Appellant.

Clayton B. Adkinson of Adkinson Law Firm, LLC, DeFuniak Springs, for
Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON and LEWIS, JJ., CONCUR.